Citation Nr: 1716051	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right foot, to include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, left foot, to include as secondary to in-service exposure to herbicides.  

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to January 31, 2013, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  The claims are now before the RO in Phoenix, AZ.

In March 2012, the Veteran testified at a hearing held at the RO in Phoenix, AZ before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a May 2013 rating decision, the RO increased the rating for PTSD to 70 percent, effective January 31, 2013.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35  (1993).

The case was previously before the Board in November 2012 and February 2016.  As discussed below, the appeal must be remanded for additional development on an issue presented.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for peripheral neuropathy of the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to January 31, 2013, the Veteran's PTSD manifested symptoms resulting in irritability, restless sleep, nightmares, and hypervigilance.

2.  From January 31, 2013, the Veteran's PTSD manifested symptoms resulting in trouble sleeping, outbursts of anger, hypervigilance, anxiety, panic attacks, impairment of short and long term memory, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.

3.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest complete social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD in excess of 50 percent prior to January 31, 2013, or in excess of 70 percent thereafter have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating for PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for increased rating in September 2008.  His PTSD has been evaluated as 50 percent disabling prior to January 31, 2013, and 70 percent thereafter.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The Veteran filed a claim for increased rating in September 2008.  During an October 2008 VA examination, he reported being easily irritated, having arguments with his wife and rarely leaving the house.  He reported consistent nightmares twice per week, periods of restless sleep, and exhibited hypervigilance.  The Veteran reported being employed but that he could sometimes become irritable towards his superiors.  The Veteran was able to cope at work because, as a truck driver, he was mostly left alone.  He reported being separated from his wife for at least fourteen years.  His wife, who attended the exam with the Veteran, stated that he was "very irritable, no one wants to be around him."  The Veteran reported having a fair relationship with his children but no other members of his family.  He stated that he does not have any friends and that he rarely leaves the house.  He reported being able to complete household chores including grooming and getting dressed. His GAF score was estimated to be 55.  The VA examiner noted the Veteran's symptoms of PTSD to be in the moderate range.  On mental status examination, the Veteran's mood was dysphoric.  His affect was guarded; speech was limited in amount, normal in rate and tone.  His thought process was logical and goal oriented.  There was no sense of psychosis or suicidal or homicidal ideation.  There was no cognitive impairment and judgment, insight, and impulse control were fair.

In November 2010, the Veteran had a VA examination for PTSD.  The Veteran's chief complaint was anxiety.   The Veteran noted that he attempted to manage his anger and irritability by avoidance, isolation, and withdrawal.  He recalled occasionally having angry outbursts, hypervigilance and trouble sleeping.  He stated that he felt uncomfortable in groups larger than two people especially with strangers.  He had passive thoughts of suicide but with no intention for self-harm.  He reported retiring from work after twenty four years.  His appearance at the exam was clean and casual.  He was noted as being able to complete the routine activities of daily living.  On mental status examination, the Veteran was oriented in all spheres.  His speech was normal; thought process was spontaneous and abundant.  There was no sense of psychosis, or suicidal or homicidal ideation.  His mood was anxious with a broad range of affect and appropriate sense of humor.  His judgment was adequate; insight, fair.  The examiner assigned a GAF score of 50.  The examiner concluded that symptoms at the present time were in the serious range. 

Outpatient treatment records in 2011 estimate the Veteran's GAF score between 55 and 61.  The Veteran was placed on medication for mood and nightmares.  After being placed on prescriptions, the Veteran reported sleeping better with fewer nightmares and feeling better overall.  

At the Veteran's hearing in March 2012, he indicated that he had nightmares multiple times a week that woke him up during the night.  He indicated that he was separated from his wife due to his irritability and his inability to control it.  He reported experiencing anxiety attacks.  He also mentioned trying to avoid all crowds and large events.  He reported not having any friends at the time.

In January 2013, the Veteran had a VA examination PTSD after which a GAF score was estimated to be 53.  The examiner characterized the Veteran's occupational and social impairment as resulting in reduced reliability and productivity.  The Veteran remained separated from his wife but had consistent contact with his children. The Veteran provided that his intake of alcohol had increased.   The examiner noted that due to exposure to the traumatic event in service, the Veteran suffered recurrent and distressing recollections and dreams of the event.  The Veteran was reported as exhibiting persistent avoidance of feelings, thoughts, activities, places and people associated with the traumatic event.  The examiner noted feelings of detachment from others and a diminished interest in activities.  He was found to persistently have trouble sleeping, outbursts of anger and hypervigilance.  The symptoms associated with the Veteran's PTSD were noted by anxiety, panic attacks occurring weekly, chronic sleep impairment, impairment of short and long term memory, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and night sweats. 

Based on the above, a May 2013 rating decision assigned an increased 70 percent rating effective from January 31, 2013, which was the date of examination.

In December 2015, the Veteran had a VA examination for PTSD.  The examiner characterized his level of occupational and social impairment as "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran reported he was still separated from his wife, but they had regular contact.  He had two adult children and said he "gets along great" with them.  The examiner noted that the Veteran was able to comprehend instruction, make simple decisions, and be aware of normal hazards and taking precautions when necessary.  The Veteran indicated trouble sleeping and feeling anxious.  He acknowledged use of alcohol but without any difficulties.  The examiner noted that due to exposure to the traumatic event in service, the Veteran suffered recurrent and distressing recollections and dreams of the event.  He also had physiological reactions to internal or external cues that resemble an aspect of the traumatic event.  The Veteran was reported as exhibiting persistent avoidance of feelings, thoughts, activities, places and people associated with the traumatic event.  He had feelings of detachment from others and a diminished interest in activities.  He was found to have hypervigilance, problems with concentration and sleep disturbance.  The examiner noted that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms associated with the Veteran's PTSD were noted by anxiety and sleep impairment.  On mental status examination, speech was normal; no psychomotor agitation; thought production appeared functional; orientation was intact; and no suicidal ideations were present.    

Analysis

After considering all of the evidence, the Board finds that a disability rating higher than 50 percent for the period prior to January 31, 2013, is not warranted. 

Prior to the Veteran's examination in January 2013, the Veteran's symptoms involved trouble sleeping, being easily irritated, consistent nightmares and hypervigilance.  Although the examiner in November 2010 stated that the Veteran's PTSD symptoms were serious, there is no evidence to suggest that they resulted in deficiencies in most areas.  In that same examination, the Veteran mentioned passive thoughts of suicide, but the examiner found no "sense" of suicidal ideation.  Suicidal ideation was not noted in any subsequent examinations.  While the presence of suicidal ideation alone may be part of symptomatology sufficient to cause occupational and social impairment with deficiencies in most areas, such is not shown in this case.  When the Veteran was employed, he was able to cope at work because he did not have to associate with others.  He reported being separated from his wife for at least fourteen years, but he still had familial contact as he spoke to his children and his wife, despite the separation.  His GAF scores were between 50 and 55, characteristic of moderate symptoms or moderate difficulty is social or occupational functioning.  The Veteran was able to complete yard work and household chores on his own and maintain his grooming and hygiene.  Upon examination the Veteran appeared oriented in all spheres, with no cognitive impairment.  

For the period prior to January 31, 2013, a rating of 50 percent but no higher is warranted.

After January 31, 2013, the Board finds that a rating in excess of 70 percent is not warranted; the disability picture does not more closely approximate the criteria for a 100 percent rating.  The Veteran's PTSD is manifested by symptoms of anxiety, panic attacks, chronic sleep impairment, impairment of short and long term memory, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and night sweats.  At the Veteran's most recent examination, his symptoms of PTSD were noted by anxiety and sleep impairment.  These symptoms establish that the Veteran had deficiencies in most areas including maintaining effective relationships, but did not result in total occupational and social impairment.  The Veteran maintained regular contact with his wife, despite a separation, and had good relationships with his adult children.  He was able to comprehend instructions and make simple decisions.  After January 31, 2013, the criteria for a 100 percent rating are not met.  

The evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the examples used in the rating criteria, to include night sweats.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, this symptom does not result in the degree of impairment envisioned in the criteria for a rating higher than 70 percent.  This symptom is not of equivalent severity to those listed as examples in the criteria for higher ratings.

The evidence of record does not show symptoms that meet the above-listed criteria for a 100 percent rating at any time during the evaluation period. At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such psychiatric symptoms such as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  The criteria for a schedular 100 percent rating are not met or approximated at any time during the appeal period.

The Board has considered the Veteran's credible complaints as to his PTSD symptoms. As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran is not, however, competent to identify a specific level of disability for any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355  (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by the medical personnel and social workers who have examined him during the appeal period. The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  His disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplates these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

ORDER

A rating in excess of 50 percent prior to January 31, 2013, and 70 percent thereafter for PTSD is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claim for peripheral neuropathy of the feet.  The Veteran contends that he first began experiencing symptoms of neuropathy of the feet while serving on active duty in Vietnam.

Pursuant to the Board remand, the Veteran was afforded a VA examination in March 2016; however, the opinion rendered by the examiner is inadequate.  The examination report details the Veteran's history of peripheral neuropathy.  The examiner noted that the Veteran's service treatment records (STR's) only contained an Agent Orange summary.  However, a report of medical history in October 1968 shows that the Veteran indicated having leg cramps.  This complaint is confirmed on the report by the examiner. 

The VA examiner stated that it is less likely as not that the Veteran suffered early-onset neuropathy.  The Board's prior remand asked that the VA examiner consider whether the Veteran had early-onset peripheral neuropathy that manifested within one year after the date of exposure to herbicides in Vietnam.  The examiner noted that there were no complaints of numbness in the Agent Orange summary; however the Veteran's consistent lay assertions of onset in 1969 have not been explained; nor does it appear they were considered.

As the VA examiner did not provide an adequate medical opinion, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion must be obtained to clarify these issues.

Additionally, in March 2016, the RO asked the Veteran to provide information and releases to enable VA to obtain any pertinent treatment records.  The Veteran did not respond.  At his VA exam in March 2016, the Veteran mentioned having an electromyography (EMG) done in approximately 2010 at St. Joseph's Hospital which is not part of the record.  On remand, he should be asked again to identify any treatment providers, to include St. Joseph's Hospital, and provide releases for VA to obtain the records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for peripheral neuropathy, to include St. Joseph's Hospital, since January 2010.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, return the claims file to the examiner who conducted the Veteran's March 2016 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion as to the nature and likely etiology of the Veteran's peripheral neuropathy of the feet.  

The claims file, including this remand and copies of all pertinent records, should be made available to the examiner for review.  After reviewing the record, the examiner should answer the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran had early-onset peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current peripheral neuropathy was incurred in or is otherwise related to service?  In answering this question, the examiner should consider the Veteran's lay statements and a report of leg cramps in October 1968.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


